82524: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-10007: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82524


Short Caption:WILLICK VS. DIST. CT. (SANSON)Court:Supreme Court


Related Case(s):72778


Lower Court Case(s):Clark Co. - Eighth Judicial District - A750171Classification:Original Proceeding - Civil - Mandamus/Prohibition


Disqualifications:Cadish, Pickering, SilverCase Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:None for Justice PickeringPanel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:10/22/2021How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


PetitionerMarshal S. WillickMitchell J. Langberg
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						


PetitionerWillick Law GroupMitchell J. Langberg
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						


Real Party in InterestSteve W. SansonMargaret A. McLetchie
							(McLetchie Law)
						Alina M. Shell
							(Former)
						
							(Armstrong Teasdale, LLP/Las Vegas)
						Leo S. Wolpert
							(McLetchie Law)
						


Real Party in InterestVeterans In Politics International, Inc.Margaret A. McLetchie
							(McLetchie Law)
						Alina M. Shell
							(Former)
						
							(Armstrong Teasdale, LLP/Las Vegas)
						Leo S. Wolpert
							(McLetchie Law)
						


RespondentNancy A. Becker


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


02/23/2021Filing FeeFiling fee paid. E-Payment $250.00 from Mitchell J. Langberg. (SC)


02/23/2021Petition/WritFiled Petition for Writ of Mandamus or Prohibition. (SC)21-05349




02/23/2021AppendixFiled Appendix to Petition for Writ. (SC)21-05350




02/23/2021OtherJustice Elissa Cadish disqualified from participation in this matter. Disqualification Reason: Voluntary Recusal. (SC)


02/23/2021OtherJustice Abbi Silver disqualified from participation in this matter. Disqualification Reason: Parties. (SC)


03/12/2021Order/ProceduralFiled Order Directing Answer. Answer due:  28 days. Petitioners shall have 14 days from service of the answer to file and serve any reply. (SC)21-07259




04/05/2021MotionFiled Stipulation for Extension to File Answer to Petition for Writ of Mandamus or Prohibition. (SC)21-09807




04/07/2021Order/ProceduralFiled Order Approving Stipulation.  The stipulation of the parties extending the time for filing the answer to the petition for a writ of mandamus or prohibition is approved.  NRA 26(b)(1)(A).  Real parties in interest shall have until April 26, 2021, to file and serve the answer.  Failure to timely file the answer may result in the imposition of sanctions.  (SC)21-09966




04/26/2021MotionFiled Real Parties in Interests' Unopposed Motion for Extension to File Answer to Petition. (SC)21-11930




04/28/2021Order/ProceduralFiled Order Granting Motion. Real parties shall have until May 3, 2021, to file and serve the answer. (SC)21-12134




05/03/2021Petition/WritFiled Real Parties in Interest Steve W. Sanson and Veterans in Politics International, Inc.'s Answer to Petition for Writ of Mandamus and Prohibition. (SC)21-12688




05/17/2021Petition/WritFiled Petitioners' Reply In Support of Petition for Writ of Mandamus and Prohibition. (SC)21-14218




10/21/2021OtherJustice Kristina Pickering disqualified from participation in this matter. Disqualification Reason: Voluntary Recusal


10/22/2021Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.  (SC)21-30499




02/08/2022Notice/IncomingFiled Real Parties in Interest Notice of Disassociation of Counsel Alina M. Shell for Steve W. Sanson and Veterans in Politics International, Inc. (SC)22-04235




03/31/2022Opinion/DispositionalFiled Authored Opinion. "Petition denied." Before the Court En Banc. Author: Hardesty, J. Majority: Parraguirre/Hardesty/Stiglich/Herndon. fn1 [The Honorable Elissa F. Cadish, the Honorable Abbi Silver, and the Honorable Kristina Pickering, Justices, did not participate in the decision of this matter.] 138 Nev. Adv. Opn. No. 19. En Banc. (SC).22-10007




04/25/2022RemittiturIssued Notice in Lieu of Remittitur.  (SC)22-12965




04/25/2022Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed.  (SC)



Combined Case View